PER CURIAM: *
Bobby Joe Burton, Jr., federal prisoner # 75272-079, appeals the dismissal of his 28 U.S.C. § 2241 petition. Burton challenged the life sentence he received after he pleaded guilty to conspiracy to manufacture crack cocaine and possession of crack cocaine with intent to distribute. Burton argues that his challenge to his sentence falls under the savings clause of 28 U.S.C. § 2255.
Burton’s challenge to his sentence is based on United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). A claim relying on Booker does not meet the requirements of § 2255’s savings clause. See Padilla v. United States, 416 F.3d 424, 427 (5th Cir.2005). Accordingly, the district court did not err in dismissing Burton’s § 2241 petition.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.